Title: From John Adams to United States Senate, 8 March 1798
From: Adams, John
To: United States Senate



Gentlemen of the Senate—
United States March 8 1798

I nominate the following Gentlemen to be Officers in the navy of the United States
VizFor the Frigate, United StatesDavid Rossof Pennsylvaniafirst LieutenantJohn Mullownyof PensylvaniaSecond Do.James Barronof Virginiathird Do.Charles Stewartof Pennsylva:fourth Do
William McReaof Virginiafirst Lieutenant of MarinesGeorge Gillaspieof New YorkSurgeonJohn Bullusof Pennsylva:first Surgeons MateFor the Frigate ConstitutionBenjamin Leeof Massachusettsfirst LieutenantWilliam H. Wattlesof ConnecticutSecond do.Richard C. Bealof Massachusettsthird do.Isaac Hull of Do.fourth doLemuel Clarkof Massachusts:Lieutenant of MarinesWilliam Readof Massach:SurgeonCharles Blakeof Massach:first Surgeons MateFor the Frigate ConstellationSimon Grossof Marylandfirst LieutenantJohn Rogersof MarylandSecond LieutenantWilliam Cooperof VirginiaThird Do:Philip Edwardsof MarylandLieutenant of MarinesGeorge Balfourof VirginiaSurgeonIsaac Henryof Pennsylva:Surgeons Mate 



John Adams